Exhibit 10.1

Execution Version

AMENDMENT NO. 3 dated as of June 14, 2018 (this “Amendment”), to the CREDIT
AGREEMENT dated as of January 21, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement), among CROWN CASTLE INTERNATIONAL CORP., a Delaware corporation (the
“Borrower”), the LENDERS and ISSUING BANKS party thereto and JPMORGAN CHASE
BANK, N.A. (“JPMorgan”), as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Borrower, in accordance with Section 2.21 of the Credit Agreement,
has delivered to the Administrative Agent a Maturity Date Extension Request
dated as of June 14, 2018, requesting the extension of the Revolving Maturity
Date and the Term Maturity Date to the date that is five years from the
Amendment Effective Date (as defined below) (the “Maturity Date Extension”);

WHEREAS, (a) each Lender holding Revolving Commitments and/or Revolving Loans
immediately prior to the consummation of the transactions specified in Section 2
hereof (each, an “Existing Revolving Lender”) and each Lender holding Term Loans
immediately prior to the consummation of the transactions specified in Section 2
hereof (each, an “Existing Term Lender” and, together with each Existing
Revolving Lender, collectively, the “Existing Lenders”) that executes and
delivers a signature page to this Amendment (each, a “Consenting Revolving
Lender” or a “Consenting Term Lender”, as applicable, and collectively, the
“Consenting Lenders”) at or prior to 9:00 p.m., New York City time, on June 13,
2018 (the “Delivery Time”), will have agreed to the terms of this Amendment upon
the effectiveness of this Amendment on the Amendment Effective Date, and
(b) each Existing Lender that does not execute and deliver a signature page to
this Amendment at or prior to the Delivery Time (each, a “Declining Revolving
Lender” or a “Declining Term Lender”, as applicable, and collectively, the
“Declining Lenders”) will be deemed not to have agreed to this Amendment and
will be subject to the mandatory assignment provisions of Sections 2.18(b),
2.21(c) and 9.02(c) of the Credit Agreement upon the effectiveness of this
Amendment on the Amendment Effective Date (it being understood that the
interests, rights and obligations of the Declining Lenders under the Loan
Documents will be assumed by (i) certain Consenting Lenders and (ii) certain
financial institutions that are not Existing Lenders and that are party hereto
(each, a “New Revolving Lender” or “New Term Lender”, as applicable, and
collectively, the “New Lenders”), in each case in accordance with Sections
2.18(b), 2.21(c), 9.02(c) and 9.04(b) of the Credit Agreement and Sections 2(a)
and 2(b) hereof);

WHEREAS, with respect to the foregoing, this Amendment is an amendment entered
into pursuant to Section 2.21 of the Credit Agreement to provide for the
Maturity Date Extension;



--------------------------------------------------------------------------------

WHEREAS, the Borrower hereby requests that the Revolving Commitment Increase
Lenders (as defined below) (a) provide additional Revolving Commitments on the
Amendment Effective Date and immediately after giving effect to the Maturity
Date Extension in an aggregate amount of $750,000,000 (the “Increase”) (for the
avoidance of doubt, the Increase will not be a Revolving Commitment Increase
under Section 2.20 of the Credit Agreement) and (b) make Revolving Loans to the
Borrower in respect thereof from time to time during the Revolving Availability
Period subject to the terms and conditions set forth herein and in the Credit
Agreement; and

WHEREAS, each Person party hereto whose name is set forth on Schedule III hereto
under the heading “Revolving Commitment Increase Lenders” (each such Person, a
“Revolving Commitment Increase Lender”) has agreed (a) to provide a portion of
the Increase to the Borrower in the amount set forth opposite its name on such
Schedule and (b) to make Revolving Loans to the Borrower in respect thereof from
time to time during the Revolving Availability Period subject to the terms and
conditions set forth herein and in the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Rules of Interpretation. The rules of interpretation set forth in
Section 1.03 of the Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis.

SECTION 2. Maturity Date Extension.

(a) Concerning the Revolving Lenders, the Revolving Commitments and the
Revolving Loans.

(i) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date and prior to giving effect to the Increase, (A) each New
Revolving Lender shall become, and each Consenting Revolving Lender shall
continue to be, a “Revolving Lender” and a “Lender” under the Credit Agreement
and (B) each New Revolving Lender shall have, and each Consenting Revolving
Lender shall continue to have, all the rights and obligations of a “Revolving
Lender” and a “Lender” holding a Revolving Commitment or a Revolving Loan under
the Credit Agreement and the other Loan Documents.

(ii) Pursuant to Sections 2.18(b), 2.21(c), 9.02(c) and 9.04(b) of the Credit
Agreement, on the Amendment Effective Date and prior to giving effect to the
Increase, (A) each Declining Revolving Lender shall be deemed to have assigned,
delegated and transferred its Revolving Commitments and its Revolving Loans, as
applicable, including any participations in LC Disbursements, and (B) each
Consenting Revolving

 

2



--------------------------------------------------------------------------------

Lender that will be allocated an aggregate amount of the Revolving Commitments
as of the Amendment Effective Date that is less than the aggregate amount of
Revolving Commitments of such Consenting Revolving Lender immediately prior to
the Amendment Effective Date (as disclosed to such Consenting Revolving Lender
by the Administrative Agent prior to the date hereof) shall be deemed to have
assigned, delegated and transferred the portion of its Revolving Commitments in
excess of such allocated amount (together with a proportionate principal amount
of the Revolving Loans and participations in LC Disbursements of such Consenting
Revolving Lender), in each case together with all its interests, rights (other
than its existing rights to payments pursuant to Section 2.14 or 2.16 of the
Credit Agreement) and obligations under the Loan Documents in respect thereof,
to JPMorgan, as assignee, and, in the case of its Revolving Loans and
participations in LC Disbursements, at a purchase price equal to par (the
“Revolving Loan Purchase Price”). Upon (1) payment to a Declining Revolving
Lender of (x) the Revolving Loan Purchase Price with respect to its Revolving
Loans and participations in LC Disbursements so assigned, delegated and
transferred pursuant to this paragraph (ii) (which shall be paid by JPMorgan)
and (y) accrued and unpaid interest and fees and other amounts owing under the
Credit Agreement, in each case with respect to the Revolving Commitments and
Revolving Loans through but excluding the Amendment Effective Date (which shall
be paid by the Borrower), and (2) the satisfaction of the applicable conditions
set forth in Sections 2.18(b), 2.21(c), 2.21(e), 9.02(c) and 9.04(b) of the
Credit Agreement (but without the requirement of any further action on the part
of such Declining Revolving Lender, the Borrower or the Administrative Agent),
such Declining Revolving Lender shall cease to be a party to the Credit
Agreement in its capacity as a Revolving Lender and a Lender.

(iii) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date and prior to giving effect to the Increase, (A) to the extent any
Consenting Revolving Lender will be allocated an aggregate amount of the
Revolving Commitments as of the Amendment Effective Date that is more than the
aggregate amount of the Revolving Commitments of such Consenting Revolving
Lender immediately prior to the Amendment Effective Date (as disclosed to such
Consenting Revolving Lender by the Administrative Agent prior to the date
hereof), each such Consenting Revolving Lender agrees to assume from JPMorgan
the portion of such excess amount (together with a proportionate principal
amount of the Revolving Loans and participations in LC Disbursements (in the
case of the Revolving Loans and participations in LC Disbursements, at a
purchase price equal to par)) and (B) each New Revolving Lender, if any, set
forth on Schedule I hereto agrees to assume from JPMorgan Revolving Commitments
in an aggregate amount equal to the amount disclosed to such New Revolving
Lender by the

 

3



--------------------------------------------------------------------------------

Administrative Agent prior to the date hereof (together with a proportionate
principal amount of the Revolving Loans and participations in LC Disbursements
(in the case of the Revolving Loans and participations in LC Disbursements, at a
purchase price equal to par)).

(iv) Each New Revolving Lender, if any, by delivering its signature page to this
Amendment on the Amendment Effective Date and assuming Revolving Commitments and
Revolving Loans in accordance with Section 2(a)(iii) hereof, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Loan Document
and each other document required to be approved by the Administrative Agent or
any Lenders, as applicable, on the Amendment Effective Date.

(v) The transactions described in this Section 2(a) will be deemed to satisfy
the requirements of Sections 2.18(b), 9.02(c) and 9.04 of the Credit Agreement
in respect of the assignment of the Revolving Commitments, Revolving Loans and
participations in LC Disbursements so assigned, delegated and transferred
pursuant to Section 2(a)(ii) hereof, and this Amendment will be deemed to be an
Assignment and Assumption with respect to such assignments.

(b) Concerning the Term Lenders and the Term Loans.

(i) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date, (A) each New Term Lender shall become, and each Consenting Term
Lender shall continue to be, a “Term Lender” and a “Lender” under the Credit
Agreement and (B) each New Term Lender shall have, and each Consenting Term
Lender shall continue to have, all the rights and obligations of a “Term Lender”
and a “Lender” holding a Term Loan under the Credit Agreement and the other Loan
Documents.

(ii) Pursuant to Sections 2.18(b), 2.21(c), 9.02(c) and 9.04(b) of the Credit
Agreement, on the Amendment Effective Date, (A) each Declining Term Lender shall
be deemed to have assigned, delegated and transferred its Term Loans, and
(B) each Consenting Term Lender that will be allocated an aggregate principal
amount of the Term Loans as of the Amendment Effective Date that is less than
the aggregate principal amount of Term Loans of such Consenting Term Lender
immediately prior to the Amendment Effective Date (as disclosed to such
Consenting Term Lender by the Administrative Agent prior to the date hereof)
shall be deemed to have assigned, delegated and transferred the portion of its
Term Loans in excess of such allocated amount, in each case together with all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.14 or 2.16 of the Credit Agreement) and obligations under the Loan
Documents in respect thereof, to JPMorgan, as assignee, at a purchase price
equal to par (the “Term Loan Purchase Price”). Upon

 

4



--------------------------------------------------------------------------------

(1) payment to a Declining Term Lender of (x) the Term Loan Purchase Price with
respect to its Term Loans so assigned, delegated and transferred pursuant to
this paragraph (ii) (which shall be paid by JPMorgan) and (y) accrued and unpaid
interest and fees and other amounts owing under the Credit Agreement, in each
case with respect to the Term Loans through but excluding the Amendment
Effective Date (which shall be paid by the Borrower), and (2) the satisfaction
of the applicable conditions set forth in Sections 2.18(b), 2.21(c), 2.21(e),
9.02(c) and 9.04(b) of the Credit Agreement (but without the requirement of any
further action on the part of such Declining Term Lender, the Borrower or the
Administrative Agent), such Declining Term Lender shall cease to be a party to
the Credit Agreement in its capacity as a Term Lender and a Lender.

(iii) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date, (A) to the extent any Consenting Term Lender will be allocated
an aggregate principal amount of the Term Loans as of the Amendment Effective
Date that is more than the aggregate principal amount of the Term Loans of such
Consenting Term Lender immediately prior to the Amendment Effective Date (as
disclosed to such Consenting Term Lender by the Administrative Agent prior to
the date hereof), each such Consenting Term Lender agrees to assume from
JPMorgan, at a purchase price equal to par, the portion of such excess amount
and (B) each New Term Lender, if any, set forth on Schedule II hereto agrees to
assume from JPMorgan, at a purchase price equal to par, Term Loans in an
aggregate principal amount equal to the amount disclosed to such New Term Lender
by the Administrative Agent prior to the date hereof.

(iv) Each New Term Lender, if any, by delivering its signature page to this
Amendment on the Amendment Effective Date and assuming Term Loans in accordance
with Section 2(b)(iii) hereof, shall be deemed to have acknowledged receipt of,
and consented to and approved, each Loan Document and each other document
required to be approved by the Administrative Agent or any Lenders, as
applicable, on the Amendment Effective Date.

(v) For purposes of clarity, all Term Loans outstanding immediately prior to the
Amendment Effective Date shall continue to be outstanding as Term Loans under
the Credit Agreement on and after the Amendment Effective Date, subject to the
terms of the Credit Agreement.

(vi) The transactions described in this Section 2(b) will be deemed to satisfy
the requirements of Sections 2.18(b), 9.02(c) and 9.04 of the Credit Agreement
in respect of the assignment of the Term Loans so assigned, delegated and
transferred pursuant to Section 2(b)(ii) hereof, and this Amendment will be
deemed to be an Assignment and Assumption with respect to such assignments.

 

5



--------------------------------------------------------------------------------

SECTION 3. Revolving Commitment Increase.

(a) Upon the satisfaction of the conditions precedent set forth in Section 6
hereof, but immediately after giving effect to the transactions described in
Section 2(a) hereof and subject to paragraph (b) of this Section 3, the Increase
shall become effective. Schedule III hereto sets forth the portion of the
Increase of each Revolving Commitment Increase Lender as of the Amendment
Effective Date (with respect to each Revolving Commitment Increase Lender, such
Revolving Commitment Increase Lender’s “Increase Commitment”), and immediately
after giving effect to this Amendment, the amount of Revolving Commitments of
each Revolving Commitment Increase Lender shall include such Revolving
Commitment Increase Lender’s Increase Commitment. Effective as of the Amendment
Effective Date, each Revolving Commitment Increase Lender shall be a “Revolving
Lender” and a “Lender” under the Credit Agreement and the other Loan Documents,
and each Revolving Commitment Increase Lender shall have all the rights and
obligations of a “Revolving Lender” and a “Lender” holding a Revolving
Commitment or a Revolving Loan under the Credit Agreement and the other Loan
Documents. Each Revolving Commitment Increase Lender’s Increase Commitment shall
be several and not joint.

(b) On the Amendment Effective Date and after giving effect to the transactions
described in Section 2(a) hereof, (i) the aggregate principal amount of
Revolving Borrowings outstanding immediately prior to the effectiveness of the
Increase (the “Existing Revolving Borrowings”) shall be deemed to be repaid,
(ii) each Revolving Commitment Increase Lender that shall have had a Revolving
Commitment immediately prior to the effectiveness of the Increase shall pay to
the Administrative Agent in same day funds an amount equal to the amount, if
any, by which (A) (1) such Revolving Commitment Increase Lender’s Applicable
Percentage (calculated after giving effect to the Increase) multiplied by
(2) the aggregate principal amount of the Resulting Revolving Borrowings (as
defined below) exceeds (B) (1) such Revolving Commitment Increase Lender’s
Applicable Percentage (calculated without giving effect to the Increase)
multiplied by (2) the aggregate principal amount of Existing Revolving
Borrowings, (iii) each Revolving Commitment Increase Lender that shall not have
had a Revolving Commitment immediately prior to the effectiveness of the
Increase shall pay to the Administrative Agent in same day funds an amount equal
to (A) such Revolving Commitment Increase Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of the Increase) multiplied
by (B) the aggregate principal amount of the Resulting Revolving Borrowings,
(iv) after the Administrative Agent receives the funds specified in clauses
(ii) and (iii) above, the Administrative Agent shall pay to each Revolving
Lender (other than, for the avoidance of doubt, the Revolving Commitment
Increase Lender from whom such funds were received) the portion of such funds
that is equal to the amount, if any, by which (A) (1) such Revolving Lender’s
Applicable Percentage (calculated without giving effect to the effectiveness of
the Increase) multiplied by (2) the aggregate principal amount of the Existing
Revolving Borrowings

 

6



--------------------------------------------------------------------------------

exceeds (B) (1) such Revolving Lender’s Applicable Percentage (calculated after
giving effect to the effectiveness of the Increase) multiplied by (2) the
aggregate principal amount of the Resulting Revolving Borrowings, (v) after the
effectiveness of the Increase, the Borrower shall be deemed to have made new
Revolving Borrowings (the “Resulting Revolving Borrowings”) in an aggregate
principal amount equal to the aggregate principal amount of the Existing
Revolving Borrowings and of the Types and for the Interest Periods specified in
the Borrowing Request delivered pursuant to Section 6(d) hereof, (vi) each
Revolving Lender (including, for the avoidance of doubt, each Revolving
Commitment Increase Lender) shall be deemed to hold its Applicable Percentage of
the Resulting Revolving Borrowings (calculated after giving effect to the
effectiveness of the Increase) and (vii) the Borrower shall pay to each
Revolving Lender (prior to the effectiveness of the Increase) any and all
accrued but unpaid interest on its Loans comprising the Existing Revolving
Borrowings, together with any amounts payable pursuant to Section 2.15 of the
Credit Agreement in respect of the repayment contemplated by clause (i) of this
paragraph (b), in each case as required by and pursuant to the terms of the
Credit Agreement. Upon the effectiveness of the Increase, each Revolving Lender
immediately prior to the Increase will automatically and without further action
be deemed to have assigned to each Revolving Commitment Increase Lender, and
each such Revolving Commitment Increase Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Lender’s
participations hereunder in outstanding Letters of Credit such that, after
giving effect to the Increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit, in each case held by each Revolving Lender
(including each such Revolving Commitment Increase Lender) will equal such
Revolving Lender’s Applicable Percentage.

(c) Each Revolving Commitment Increase Lender, by delivering its signature page
to this Amendment on the Amendment Effective Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or any Lenders, as applicable on the
Amendment Effective Date.

(d) Immediately after giving effect to the consummation of the transactions
described in Section 2(a) hereof and this Section 3, the aggregate amount of the
Revolving Commitments of each Consenting Revolving Lender, New Revolving Lender
and Revolving Commitment Increase Lender is set forth opposite such Lender’s
name on Schedule I hereto.

SECTION 4. Amendments to the Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

7



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Specified Third Amendment Effective Date Indebtedness” means any Indebtedness
of the Restricted Subsidiaries in the form of notes and any related guarantees
(and, for the avoidance of doubt, not any Indebtedness in the form of capital
leases and installments, fiber indefeasible right of use agreements or letters
of credit) that is set forth on Schedule 6.01 and any Refinancing Indebtedness
incurred or issued by any Restricted Subsidiary in respect thereof.

“Specified Third Amendment Effective Date Liens” means any Liens created
pursuant to and in connection with the CC Holdings Notes Indenture Documents,
the Global Signal Notes Indenture Documents and the Tower Notes Indenture
Documents that are set forth on Schedule 6.02 and any Liens relating to
Refinancing Indebtedness in respect thereof.

“Third Amendment Effective Date” means June 14, 2018.

(b) Section 1.01 of the Credit Agreement is hereby amended by (i) replacing the
text “currently page LIBOR01” in the definition of “Alternate Base Rate” with
the text “page LIBOR01 or LIBOR02” and (ii) inserting the following text at the
end of the definition of “Alternate Base Rate”:

If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 2.13(b) hereof, then the Alternate Base Rate shall be the
greater of clause (a) and (b) above and shall be determined without reference to
clause (c) above.

(c) Section 1.01 of the Credit Agreement is hereby amended by replacing the
pricing grid under the title “Applicable Rate with respect to the Revolving
Loans and Term Loans and the Revolving Facility Commitment Fee” in the
definition of “Applicable Rate” with the following pricing grid:

 

8



--------------------------------------------------------------------------------

Level

  

Senior Unsecured Debt Rating

(S&P / Moody’s / Fitch)

   Applicable
Rate for
LIBOR
Loans     Applicable
Rate for
ABR
Loans     Applicable
Rate for
Revolving
Facility
Commitment
Fee  

I

   BBB+/Baa1/BBB+ or higher      1.000 %      0.000 %      0.125 % 

II

   BBB/Baa2/BBB      1.125 %      0.125 %      0.150 % 

III

   BBB-/Baa3/BBB-      1.250 %      0.250 %      0.200 % 

IV

   BB+/Ba1/BB+      1.500 %      0.500 %      0.250 % 

V

   BB/Ba2/BB or lower      1.750 %      0.750 %      0.350 % 

(d) The definition of “Arrangers” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Arrangers” means, collectively, (i) prior to the Third Amendment Effective
Date, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., Crédit Agricole Corporate and
Investment Bank, Mizuho Bank, Ltd., RBC Capital Markets1 and TD Securities (USA)
LLC, and (ii) on and after the Third Amendment Effective Date, JPMorgan Chase
Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Third Amendment Effective Date),
Citibank, N.A., Crédit Agricole Corporate and Investment Bank, Mizuho Bank,
Ltd., RBC Capital Markets, TD Securities (USA) LLC and Sumitomo Mitsui Banking
Corporation, in each case, in their capacity as the joint lead arrangers and
joint bookrunners for the credit facilities provided for herein.

(e) Section 1.01 of the Credit Agreement is hereby amended by replacing each
occurrence of the text “clause (p)” in the definition of “Designated
Securitization Indebtedness” with the text “clause (p) or clause (q)”.

(f) The definition of “Documentation Agents” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Documentation Agents” means, collectively, (i) prior to the Third Amendment
Effective Date, Citibank, N.A., Crédit Agricole Corporate and Investment Bank,
Mizuho Bank, Ltd., Royal Bank of Canada and TD Securities (USA) LLC, and (ii) on
and after the Third Amendment Effective Date, Citibank, N.A., Crédit Agricole
Corporate and Investment Bank, Mizuho Bank, Ltd., Royal Bank of Canada, TD
Securities (USA) LLC and Sumitomo Mitsui Banking Corporation.

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

9



--------------------------------------------------------------------------------

(g) Section 1.01 of the Credit Agreement is hereby amended by replacing the text
“August 29, 2022” in each of the definitions of “Revolving Maturity Date” and
“Term Maturity Date” with the text “ June 14, 2023”.

(h) Section 1.01 of the Credit Agreement is hereby amended by replacing the text
“currently page LIBOR01” in the definition of “LIBO Rate” with the text “page
LIBOR01 or LIBOR02”.

(i) Section 1.01 of the Credit Agreement is hereby amended by amending the last
sentence of the definition of “Revolving Commitment” in its entirety as follows:

As of the Third Amendment Effective Date, the aggregate amount of the Lenders’
Revolving Commitments is $4,250,000,000.

(j) Section 1.04 of the Credit Agreement is hereby amended by adding the
following sentence at the end of such Section:

Notwithstanding any change in GAAP after the Third Amendment Effective Date
(whether or not such change is, as of the Third Amendment Effective Date,
scheduled to occur after the Third Amendment Effective Date) which, after giving
effect to such change, would (1) have the effect of treating any leased property
accounted for as an operating lease prior to such accounting change as a capital
lease or liability, (2) reclassify capital leases using different terminology
(including “finance leases”) after giving effect to such accounting change or
(3) otherwise alter the treatment on the financial statements of the Borrower of
any lease or the obligations or payments made or to be made with respect
thereto, for all purposes of calculating Indebtedness, the Consolidated Interest
Coverage Ratio, the Total Net Leverage Ratio and the Total Senior Secured
Leverage Ratio and for any other purpose under this Agreement, the Borrower
shall continue to make such determinations and calculations with respect to all
leases (whether then in existence or thereafter entered into) in accordance with
GAAP (as it relates to such issue) as in effect prior to such change and
consistent with past practices.

(k) Section 2.09 of the Credit Agreement is hereby amended by replacing
paragraph (a) of such Section in its entirety with the following text:

(a) Subject to adjustment pursuant to Section 2.10(d), the Borrower shall repay
Term Borrowings, if any, on the last day of each March, June, September and
December, beginning on September 30, 2018, in an aggregate principal amount
equal to (i) for each such date occurring on or prior to the second anniversary
of the Third Amendment Effective Date, 0.625% of the aggregate principal amount
of the Term Borrowings outstanding on the Third Amendment Effective Date,
(ii) for each such date occurring after the second anniversary of the Third
Amendment Effective Date but on or prior to the fourth anniversary of the

 

10



--------------------------------------------------------------------------------

Third Amendment Effective Date, 1.250% of the aggregate principal amount of the
Term Borrowings outstanding on the Third Amendment Effective Date and (iii) for
each such date occurring after the fourth anniversary of the Third Amendment
Effective Date but prior to the Term Maturity Date, 2.500% of the aggregate
principal amount of the Term Borrowings outstanding on the Third Amendment
Effective Date.

(l) Section 2.13 of the Credit Agreement is hereby amended by (i) adding the
text “(including because the LIBO Screen Rate is not available or published on a
current basis)” immediately after the text “Adjusted LIBO Rate” in clause (a) of
the first paragraph of such Section, (ii) adding a paragraph indication marker
“(a)” immediately prior to the first sentence of such Section, (iii) replacing
the clause indication markers “(a)” and “(b)” in such Section with the clause
indication markers “(i)” and “(ii)”, respectively, and (iv) adding the following
new paragraph (b) at the end of such Section:

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (i) of paragraph (a) of this Section have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (i) of paragraph (a) of this Section have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become

 

11



--------------------------------------------------------------------------------

effective without any further action or consent of any other party to this
Agreement so long as the Administrative Agent shall not have received, within
five Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Majority in Interest of the
Lenders of each Class stating that such Lenders object to such amendment. Until
an alternate rate of interest shall be determined in accordance with this
paragraph (but, in the case of the circumstances described in clause (ii) of the
first sentence of this paragraph, only to the extent the LIBO Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and (y) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

(m) Section 3.13 of the Credit Agreement is hereby amended by (a) adding a
paragraph indication marker “(a)” immediately prior to the first sentence of
such Section and (b) adding the following paragraph (b) at the end of such
Section:

(b) As of the Third Amendment Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

(n) Article III of the Credit Agreement is hereby amended by adding the
following new Section 3.17 at the end of such Article:

SECTION 3.17. Plan Assets; Prohibited Transactions. None of the Borrower or any
of its Restricted Subsidiaries is an entity deemed to hold “plan assets” (within
the meaning of the Plan Asset Regulations), and neither the execution, delivery
or performance of the transactions contemplated under this Agreement, including
the making of any Loan and the issuance of any Letter of Credit hereunder, will
give rise to a non-exempt prohibited transaction on the part of and to the
knowledge of the Borrower under Section 406 of ERISA or Section 4975 of the
Code.

(o) Section 5.01 of the Credit Agreement is hereby amended by (i) adding the
text “(i)” immediately prior to the text “such other” in clause (f) of such
Section and (ii) adding the following new subclause (ii) to the end of clause
(f) of such Section:

and (ii) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

 

12



--------------------------------------------------------------------------------

(p) Section 5.02 of the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of clause (c) of such Section, (ii) replacing the period at the
end of clause (d) of such Section with the text “; and” and (iii) adding the
following new clause (e) immediately after clause (d) of such Section:

(e) any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

(q) Section 6.01 of the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of clause (o) of such Section, (ii) replacing the period at the
end of clause (p) of such Section with a semicolon and (iii) adding the
following new clause (q) immediately after clause (p) of such Section:

(q) (i) other Indebtedness of Restricted Subsidiaries so long as (A) at the time
of the incurrence of such Indebtedness, no Event of Default exists or would be
caused thereby and (B) the aggregate principal amount outstanding of such
Indebtedness incurred under this clause (q) does not exceed, in the aggregate,
$5,541,600,000 and (ii) Refinancing Indebtedness in respect of any Indebtedness
incurred pursuant to this clause (q).

(r) Section 6.01 of the Credit Agreement is hereby amended by adding the
following sentence at the end of such Section:

Notwithstanding anything herein or in any Schedule hereto to the contrary, on
and after the Third Amendment Effective Date, (i) the Specified Third Amendment
Effective Date Indebtedness shall be deemed not to have been incurred under
clause (b) of this Section 6.01, and (ii) any outstanding amount on the Third
Amendment Effective Date with respect to the Specified Third Amendment Date
Indebtedness shall be deemed to have been incurred under clause (q) of this
Section 6.01.

(s) Section 6.02 of the Credit Agreement is hereby amended by adding the
following sentence at the end of such Section:

Notwithstanding anything herein or in any Schedule hereto to the contrary, on
and after the Third Amendment Effective Date, the Specified Third Amendment
Effective Date Liens shall be deemed not to have been incurred under clause
(c) of this Section 6.02.

(t) Section 9.02 of the Credit Agreement is hereby amended by adding the text
“2.13(b),” immediately prior to the first occurrence of the text “2.20” in
paragraph (b) of such Section.

(u) Article IX of the Credit Agreement is hereby amended by adding the following
new Section 9.18 at the end of such Article:

 

13



--------------------------------------------------------------------------------

SECTION 9.18. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv) such other representation, warranty and covenant as may be mutually agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

14



--------------------------------------------------------------------------------

(b) In addition, unless clause (i) in the immediately preceding paragraph (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in clause (iv) in the
immediately preceding paragraph (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that:

(i) none of the Administrative Agent, or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto);

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

(v) no fee or other compensation is being paid by such Lender directly to the
Administrative Agent, or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

15



--------------------------------------------------------------------------------

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 5. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and to each of the Lenders and Issuing Banks that:

(a) This Amendment has been duly authorized, executed and delivered by it and
each of this Amendment and the Credit Agreement, as amended hereby, constitutes
its legal, valid and binding obligation, enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b) The representations and warranties of the Borrower set forth in the Loan
Documents are true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the Amendment Effective Date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty is true and correct in all material
respects (or in all respects, as applicable) as of such earlier date.

(c) At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

SECTION 6. Effectiveness. This Amendment shall become effective as of the date
first above written (the “Amendment Effective Date”) when (a) the Administrative
Agent shall have received counterparts of this Amendment that, when taken
together, bear the signatures of (i) the Borrower, (ii) each Consenting Lender,
(iii) each New Lender, (iv) each Issuing Bank, (v) each Revolving Commitment
Increase Lender and (vi) Lenders comprising the Required Lenders immediately
prior to the Amendment Effective Date, (b) each of the applicable conditions set
forth in

 

16



--------------------------------------------------------------------------------

Sections 2.18(b), 2.21(c), 2.21(e), 9.02(c) and 9.04(b) of the Credit Agreement
shall have been satisfied, (c) each of the representations and warranties set
forth in Section 5 hereof shall be true and correct, (d) the Borrower shall have
delivered a Borrowing Request with respect to the Resulting Revolving
Borrowings, if any, (e) the Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of this Amendment and the transactions
contemplated hereby and any other legal matters relating to the Borrower, the
Loan Documents or the transactions contemplated hereby (including certified
resolutions from the board of directors of the Borrower authorizing the
execution, delivery and performance of this Amendment), all in form and
substance reasonably satisfactory to the Administrative Agent, (f) the
Administrative Agent shall have received a favorable written opinion (addressed
to the Administrative Agent, the Issuing Bank and the Lenders (including the
Consenting Lenders, the New Lenders and the Revolving Commitment Increase
Lenders) of Cravath, Swaine & Moore LLP, special New York counsel for the
Borrower, dated as of the Amendment Effective Date, (g) the Borrower shall
(i) be in compliance on a Pro Forma Basis after giving effect to the Increase
(and the application of any proceeds therefrom) with the covenants contained in
Sections 6.09 (if applicable) and 6.10 of the Credit Agreement recomputed as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are required to have been delivered pursuant to
Section 5.01(a) or Section 5.01(b) of the Credit Agreement (assuming for
purposes of determining compliance with this clause (g) that the Increase is
fully drawn as of the last day of such fiscal quarter) and (ii) have delivered a
certificate of a Responsible Officer certifying as to compliance with clause
(i) above, together with reasonably detailed calculations demonstrating such
compliance, (h) the Administrative Agent shall have received a certificate,
dated as of the Amendment Effective Date, and signed by a Responsible Officer,
confirming compliance with the conditions set forth in Sections 4.02(a) and
4.02(b) of the Credit Agreement, (i) the Lenders (including the Consenting
Lenders, the New Lenders and the Revolving Commitment Increase Lenders) shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, in each case to
the extent requested in writing to the Borrower not later than five Business
Days prior to the proposed Amendment Effective Date, (j) the Administrative
Agent shall have received payment of all fees and expenses required to be paid
or reimbursed by the Borrower under or in connection with this Amendment,
including those expenses set forth in Section 10 hereof, (k) the Borrower shall
have paid all unpaid interest and any other amounts (including any breakage
costs) in respect of the Existing Revolving Borrowings and, solely to the extent
required under Section 2(b)(ii) hereof, the Term Loans of Declining Term
Lenders, that have accrued to but excluding the Amendment Effective Date and
(l) to the extent that the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, at least five days prior to the Third
Amendment Effective Date, the Borrower shall have delivered to the
Administrative Agent and each Lender that so requests a Beneficial Ownership
Certification in relation to the Borrower.

 

17



--------------------------------------------------------------------------------

SECTION 7. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Borrower under the Credit Agreement or any other
Loan Document and (b) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to any future consent to, or
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
After the Amendment Effective Date, any reference in the Loan Documents to the
Credit Agreement shall mean the Credit Agreement as modified hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 8. Applicable Law; Waiver of Jury Trial. (a) THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 9. Counterparts; Amendment. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
imaging shall be effective as delivery of an original executed counterpart of
this Amendment. This Amendment may not be amended nor may any provision hereof
be waived except pursuant to a writing signed by the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders party hereto.

SECTION 10. Fees and Expenses.

(a) The Borrower agrees to pay to the Administrative Agent, for the account of
each Consenting Lender and each New Lender, a consent fee equal to (i) in the
case of Consenting Lenders, the sum of (A) 0.04% of the sum of the aggregate
amount of Revolving Commitments and the aggregate principal amount of Term Loans
(such sum, the “Exposure”), in each case of such Lender immediately after giving
effect to the consummation of the transactions specified in Section 2 hereof but
prior to giving effect to the Increase (which amounts shall be capped at the
Exposure of such Lender immediately prior to giving effect to the consummation
of the transactions specified in

 

18



--------------------------------------------------------------------------------

Section 2 hereof) and (B) 0.20% of the excess, if any, of (1) the Exposure of
such Lender immediately after giving effect to the consummation of the
transactions specified in Section 2 hereof but prior to giving effect to the
Increase over (2) the Exposure of such Lender immediately prior to giving effect
to the consummation of the transactions specified in Section 2 hereof and
(ii) in the case of New Lenders, 0.20% of the Exposure of such Lender
immediately after giving effect to the consummation of the transactions
specified in Section 2 hereof but prior to giving effect to the Increase. The
fees payable pursuant to this Section 10(a) will be paid in dollars in
immediately available funds on the Amendment Effective Date and shall not be
duplicative of any fees payable pursuant to Section 10(b) below.

(b) The Borrower agrees to pay to the Administrative Agent, for the account of
each Revolving Commitment Increase Lender, an upfront fee equal to 0.20% of the
Increase Commitment of each such Revolving Commitment Increase Lender on the
Amendment Effective Date. The fees payable pursuant to this Section 10(b) will
be paid in dollars in immediately available funds on the Amendment Effective
Date and shall not be duplicative of any fees payable pursuant to Section 10(a)
above.

(c) Notwithstanding anything herein to the contrary, with respect to the
transactions contemplated by this Amendment, the Administrative Agent hereby
agrees to waive payment of the processing and recordation fee of $3,500 to the
extent such fee is required under Section 9.04(b)(ii) of the Credit Agreement.

(d) Each Lender that has separately notified the Borrower that it has agreed to
waive payment of the break funding costs required to be paid under Section 2.15
of the Credit Agreement in connection with the transactions contemplated by
Section 3 hereof hereby agrees to such waiver.

(e) The Borrower agrees to reimburse the Administrative Agent for its reasonable
out-of-pocket expenses in connection with this Amendment to the extent required
under Section 9.03 of the Credit Agreement.

SECTION 11. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

[Signature Pages Follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CROWN CASTLE INTERNATIONAL

CORP., as the Borrower

    By  

/s/ Jay A. Brown

  Name:   Jay A. Brown   Title:   President and Chief Executive Officer

[Amendment No. 3 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent and an Issuing Bank

By  

/s/ Bruce Borden

  Name: Bruce Borden   Title: Executive Director

[Amendment No. 3 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually

and as an Issuing Bank

By  

/s/ Eric Ridgway

  Name: Eric Ridgway   Title: Director

[Amendment No. 3 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------

[Lender signature pages on file with the Administrative Agent]



--------------------------------------------------------------------------------

SCHEDULE I

New Revolving Lenders, Consenting Revolving Lenders, and Revolving Commitment

Increase Lender

[On file with the Administrative Agent]



--------------------------------------------------------------------------------

SCHEDULE II

New Term Lenders and Consenting Term Lenders

[On file with the Administrative Agent]



--------------------------------------------------------------------------------

SCHEDULE III

Revolving Commitment Increase Lenders

[On file with the Administrative Agent]